                               Case 1:17-cr-00600-NRB Document 63-5 Filed 10/03/18 Page 1 of 2


         Exhibit A(4): William McFarland Bank Account Dining and Entertainment Expenses (May 2016 – April 2017)
 4/20/2017       3,544.14 Bluecosmo
  4/4/2017       1,000.00 Lavo Restaurant
  3/4/2017         865.31 Tao New York
  3/3/2017       2,320.00 Studio XXI
11/25/2016         280.27 Old Homestead
 11/7/2016       1,515.12 Gilded Lily
 11/3/2016         285.62 Catch New York Restaurant
10/13/2016     12,026.84 Megu Restaurant
 9/28/2016         126.52 Mercer Kitchen
 9/15/2016         102.75 Bodega Negra Dream Beach
  9/1/2016          93.50 Asellina Restaurant
 8/30/2016          67.53 Rosemarys Restaurant
 8/24/2016       1,928.98 Catch New York Restaurant
 8/23/2016         202.66 Jue Lan Club
 8/18/2016          94.04 Catch New York Restaurant
 8/17/2016         316.51 Old Homestead
 8/12/2016          54.84 Bodega Negra Dream Beach
 8/12/2016          41.00 Tao New York
 8/11/2016          48.46 Mercer Kitchen
  8/6/2016       5,590.50 1 Oak
 7/26/2016       3,324.50 1 Oak
 7/25/2016        (503.33) Bar Nana
 7/11/2016       2,025.83 Bar Nana
  7/5/2016          53.55 Catch New York Restaurant
  7/5/2016       1,455.67 Jue Lan Club
  7/3/2016         787.84 Jue Lan Club
  7/1/2016         763.51 Old Homestead
 6/27/2016       1,731.80 Tao New York
 6/27/2016       2,278.23 Tao New York
 6/24/2016         101.86 Catch New York Restaurant
 6/14/2016         850.09 Bodega Negra Dream Beach
 6/11/2016       1,233.00 Lavo Restaurant
  6/3/2016         418.42 Jue Lan Club
                              Case 1:17-cr-00600-NRB Document 63-5 Filed 10/03/18 Page 2 of 2


  5/25/2016       24.60   Catch New York Restaurant
  5/25/2016      283.99   Catch New York Restaurant
  5/23/2016       50.37   Bagatelle
  5/23/2016      823.94   Old Homestead
  5/20/2016      164.90   Old Homestead
Total         46,373.36
